Citation Nr: 0008920	
Decision Date: 04/01/00    Archive Date: 04/11/00

DOCKET NO.  98-17 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1968 to 
April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1997, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim by the appellant for entitlement 
to service connection for PTSD.

2.  The evidence received since the RO's May 1997 decision is 
evidence that was not previously of record, bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative of other evidence of record, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  The veteran did not participate in combat.

4.  The appellant does not have PTSD attributable to military 
service or to any incident of active duty.






CONCLUSIONS OF LAW

1.  The RO's May 1997 decision, denying a claim of 
entitlement to service connection for PTSD, is final.  
38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's May 1997 decision denying the appellant's claim PTSD, 
and the claim for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
1999); 38 C.F.R. § 3.156 (1999).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in November 1988, 
the Board denied a claim of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD.  The 
Board's decision was final.  38 U.S.C.A. § 7104(b) (West 
1999).  The veteran subsequently filed to reopen his claim, 
and in an unappealed decision, dated in May 1997, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim by the appellant for entitlement 
to service connection for PTSD.  A review of that 
determination reveals that the RO determined that the 
submitted evidence did not show a confirmed stressor.  There 
was no appeal, and the RO's May 1997 decision became final.  
See 38 U.S.C.A. § 7105(b).  However, applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.  

In June 1997, the veteran filed an application to reopen his 
claim.  In May 1998, the RO apparently reopened the veteran's 
claim and denied it on the merits.  The veteran appealed.  
Despite the RO's denial of this claim on the merits, the 
Board must consider the threshold question of whether new and 
material evidence has been submitted to reopen the claim.  
See Barnett v. Brown , 83 F.3d 1380 (Fed. Cir. 1996). 

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has been 
received to reopen the veteran's claim for service connection 
for PTSD.  When a claimant seeks to reopen a claim based upon 
additional evidence, VA must perform a three-step analysis.  
See Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  
First, VA must determine whether the evidence is new and 
material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107 (a).  Finally, the third step of the 
Elkins analysis requires VA to evaluate the claim on the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

The U.S. Court of Appeals for Veterans Claims (Court) has 
indicated that in order to reopen a claim, there must be new 
and material evidence presented or secured since the last 
determination denying the benefit sought.  See Elkins v. 
West, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's May 1997 decision.

In this case, the Board notes that in May 1997, the RO denied 
the veteran's claim after finding that the submitted evidence 
did not show that he had a verifiable stressor.  However, 
evidence received since the RO's May 1997 decision includes a 
letter from the U.S. Army and Joint Service Environmental 
Support Group (ESG), dated in October 1996, accompanied by 
attached Operational Report, Lessons Learned (ORLL's) for the 
588th Engineering Battalion, and the 25th Infantry Division, 
and several lay statements from the veteran's family.  The 
veteran has also submitted various VA outpatient and 
examination reports, dated between 1997 and 1998, which show 
that the veteran has been diagnosed with PTSD related to his 
service in Vietnam.  This evidence was not of record at the 
time of the RO's May 1997 decision, and it contains service 
records showing incidents of enemy action which pertain to 
the battalion in which the veteran served while in Vietnam.  
The Board therefore finds that this evidence bears directly 
and substantially upon the issues of participation in combat, 
and a verifiable stressor, and concludes that this evidence 
is not cumulative, and is "new" within the meaning of 
Elkins, supra.  The Board further finds that this evidence is 
probative of the issue at hand, and is material.  
Accordingly, the Board affirms the RO's implicit finding that 
new and material evidence has been submitted.  The claim for 
PTSD is therefore reopened, and the Board proceeds with its 
review.  


II.  Service Connection

The claims file contains VA examination, hospital and 
outpatient treatment reports, as well as non-VA outpatient 
treatment reports, collectively dated between 1971 and 1998.  
These reports show, inter alia, that the veteran has been 
diagnosed with a number of disorders, to include an organic 
neurological disorder, various acquired psychiatric 
disorders, a personality disorder, and PTSD.  In this regard, 
many of the PTSD diagnoses link such PTSD to the veteran's 
claims of stressors encountered during service in Vietnam.  
Although the Board notes that these opinions suffer from a 
number of deficiencies, the Board finds that they are 
sufficient to constitute medical evidence of a diagnosis of 
PTSD, and a nexus to active duty, such that the veteran's 
claim for PTSD is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).

The Board further notes that although the issue originally 
presented in this case was whether new and material evidence 
had been presented to reopen a claim for PTSD, the Board 
finds that its analysis of this claim on the merits has not 
prejudiced the veteran.  The veteran and his representative 
have consistently argued the merits of his claim, without 
regard to the rules and regulations for new and material 
evidence.  Additionally, in May 1997 the RO denied the claim 
on the merits and sent the veteran a statement of the case 
(SOC) which included the law as set forth in 38 C.F.R. 
§§ 3.303 and 3.304.  The veteran was therefore notified of 
the basic requirements for a claim of service connection for 
PTSD.  Accordingly, the Board finds that the veteran has not 
been prejudiced by any lack of notification in the SOC as to 
the applicable laws concerning new and material evidence, and 
that he was afforded an opportunity to submit evidence and 
argument with regard to the central issue of service 
connection.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 138, 145 
(1997).  The new revisions serve primarily to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran 's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

As an initial matter, the Board finds that the veteran is not 
a credible historian.  In this regard, a review of a VA 
neuropsychiatric report, dated in January 1985, a VA hospital 
report, dated in March 1995, and a written stressor 
statement, dated in April 1995, show that he asserted that he 
had been a prisoner of war (POW), and that he escaped after 
about three months.  In the VA neuropsychiatric report he 
claimed that he had witnessed several of his fellow POW's 
being castrated, and that he had nightmares of this.  
However, there is no record of the veteran having ever been a 
POW, and the Board notes that a review of the transcript from 
his hearings, held in September 1997 and July 1999, and all 
other statements submitted by the veteran subsequent to April 
1995, shows that he did not mention or otherwise claim POW 
status as a basis for his PTSD claim.  

In addition, the veteran has claimed that he has shell 
fragment wounds (SFW's) to his head, face and right thigh, 
and that on one occasion he was hospitalized for two or more 
weeks in Cu Chi.  However, the service medical records do not 
show treatment for a SFW, or hospitalization, and there is no 
indication that the veteran has been awarded the Purple 
Heart.  There is no other service or service medical evidence 
to support his assertion that he received SFW's in Vietnam.  
In this regard, in December 1979, the RO granted service 
connection for a two centimeter scar on the right thigh, 
which it characterized as "scar, right thigh, residuals of 
shrapnel wound."  The RO apparently based its language on a 
service medical record, dated in February 1970, which 
contains a notation of "muscular cramps secondary to [an] 
old shrapnel injury," as well as a reported history of three 
weeks of subsequent hospitalization.  However, the veteran's 
separation examination report, dated in February 1970, and 
the accompanying report of medical history, show that he did 
not self-report any SFW's.  In addition, a VA skin 
examination report, dated in May 1994, does not show any 
findings, or a diagnosis, of SFW's.  Furthermore, in its May 
1998 decision, the RO determined that the characterization of 
the veteran's scar as the residual of a SFW was based 
entirely on the veteran's oral history as reported in a 
service medical record, dated in February 1970.  The Board 
notes that this was after his return to the continental 
United States.  Therefore, the notation in issue appears to 
be no more than a bare transcription of lay history, and the 
Board finds that it does not establish participation in 
combat.  See e.g., LaShore v. Brown, 8 Vet. App. 406, 409 
(1995).  We further note that a January 1998 response to an 
RO records request to verify the veteran's claimed SFWs was 
to the effect that the veteran's records produced no evidence 
of a Purple Heart or an injury.

Similarly, review of a VA PTSD examination report, dated in 
January 1998, shows that the veteran claimed that he killed 
about 41 people, and called in artillery on villages and 
watched them explode.  However, these stressors were never 
previously claimed, nor were they subsequently claimed at the 
veteran's July 1999 hearing.  In addition, the service 
records do not show infantry or artillery training or 
experience.  Furthermore, the Board notes that the veteran's 
diagnoses include dementia (in a VA neuropsychiatric report, 
dated in May 1998), an organic mood disorder depressed 
secondary to cocaine, rule out cocaine-related paranoid 
disorder, crack cocaine abuse and rule out organic 
personality syndrome (in a VA hospital report, dated in March 
1995) (this report also contains a history of 
hallucinations).  Finally, clinical findings of an impaired 
memory were noted in a VA PTSD examination report, dated in 
January 1998, and a subsequent addendum, dated in May 1998.  

The Board notes that the veteran has submitted photocopies of 
pictures as proof of his claim, which appear to show various 
scenes of a base camp in Vietnam, to include a picture of the 
veteran posing with a friend.  In addition, the claims file 
includes testimony from a friend of the veteran (hereinafter 
"S.W.") taken during a July 1984 hearing, as well as a 
letter from S.W., received in October 1997, (accompanied by a 
copy of S.W.'s DD Form 214), in which S.W. asserts that he 
served in Vietnam with the veteran, that he was with the 
veteran when the front of a convoy in which they were riding 
was ambushed or shelled, and that the veteran has been 
awarded five Purple Hearts.  

The veteran's service records includes his personnel record 
(DA Form 20) which indicates that he served 12 months in 
Vietnam, from July 20, 1968 to July 19, 1969.  The DA 20 
indicates that he served with Company "A,"588th Engineering 
Battalion (588th EB), from July 26, 1968 to March 11, 1969, 
and with Company "D," 588th EB from March 11, 1969 to July 
15, 1969.   His principal duty is listed as "tool room 
keeper' for his entire length of service in Vietnam.  His 
discharge (DD Form 214) indicates that he was awarded the 
Republic of Vietnam Campaign Medal with "60" device, and 
the Vietnam Service Medal, and that his military specialty 
was field wireman.  

In summary, the types and details of the claimed stressors 
have varied significantly over time, and the medical evidence 
contains diagnoses of organic brain disorders.  The evidence 
does not support the veteran's claim that he was a POW, or 
that he sustained one or more SFW's in Vietnam.  Based on the 
foregoing, the Board's preliminary finding is that the 
veteran's statements with regard to participation in combat 
are not credible, and are inconsistent with the 
circumstances, conditions, and hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 1999); 38 C.F.R. § 
3.304(d) (1999).  

Furthermore, the objective evidence of record does not show 
combat.  The veteran is not shown to have received awards or 
medals evincing combat, nor does consideration of his 
training, principal duty, unit assignment, disciplinary 
records and service medical records while in Vietnam show 
participation in combat.  With regard to S.W.'s assertion 
that the veteran was in an ambushed convoy, and that the 
veteran received five Purple Hearts, his statements are not 
considered credible as the veteran's service records do not 
show receipt of one, let alone five, Purple Hearts.  As for 
the photocopies of pictures submitted by the veteran, these 
copies are of poor quality, and in any event they do not show 
the veteran in combat.  To the extent that medical examiners 
may have concluded that the veteran has PTSD due to combat, 
these opinions were based on an oral history as provided by 
the veteran.  Given his lack of credibility, as well as the 
aforementioned evidence which shows that the veteran did not 
participate in combat, these notations do not establish 
participation in combat.  Although the veteran's DA 20 lists 
a "Vietnam Counter Offensive Phase V" campaign, the nature 
and extent of the veteran's participation in this operation 
is not described, and the Board finds that this notation is 
of less weight when considering the other evidence in the 
veteran's service records, which contain specific information 
as to his duty as a tool room keeper with an engineering 
unit.  See VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 (2000).  
Finally, the veteran's representative has argued that the 
ORLL's for the 588th EB, for the period ending October 1968, 
show that about 50 people in the veteran's unit were awarded 
commendations or medals which indicate or may indicate 
participation in combat, and that this is circumstantial 
proof of combat.  These medals include 22 Purple Hearts.  
However, the Board notes that the ORLL's show that the 588th 
EB was spread out at a number of locations, with an area of 
responsibility covering 6,400 square miles.  Given that these 
awards are for a battalion-sized unit, and that they were 
issued during the period of the battle on Nui Ba Den Mountain 
(which the veteran testified involving Company B, but not 
Company A), the Board finds that a conclusion that the 
veteran participated in combat based on his battalion's 
awards for the period ending October 1968 is not warranted.  
Accordingly, the Board finds that the claims file does not 
contain credible supporting evidence that the veteran 
participated in combat.  See Cohen v. Brown, 10 Vet. 
App. 128, 145 (1997).  In reaching this determination, the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim of participation in combat, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." West, Zarycki, and Doran cited 
a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 (" 
MANUAL  21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166  (1996).

In this case, a review of the veteran's statements shows that 
his accounts have often been vague, and that they have varied 
considerably in detail and in type.  Broadly stated, the 
veteran alleges that he has PTSD as the result of seven 
stressors or types of stressors: 1) seeing an attack on 
"Black Virgin Mountain" on August 18, 1968; 2) being a POW 
for about three months; 3) killing about 41 people, to 
include calling in artillery on villages and watching them 
explode (in a VA PTSD examination report, dated in January 
1998); 4) seeing a friend named "McClain" killed when the 
truck in which he was riding was shelled or hit a mine; 5) 
receiving SFW's to the right thigh and face, to include 
several weeks of hospitalization in Cu Chi during which time 
the base was attacked; 6) sustaining SFW's to the back of the 
head while guiding an American patrol through his base's 
minefield, during which time the patrol took four or five 
casualties from mines at a location identified as "French 
Fort" (as claimed in at the veteran's hearing in July 1984 
and in a stressor statement received in November 1996 ); and 
7) general exposure to shelling, to include shelling of the 
Tay Ninh base camp between June 22, 1969 and June 28, 1969 
(claimed during his September 1997 hearing).

With regard to the claimed stressors, the Board finds that 
there is no verified stressor to serve as a basis for 
granting the veteran's PTSD claim.  Initially, the Board 
notes that its discussion of the veteran's credibility, 
supra, is applicable here.  Briefly stated, the evidence does 
not support the veteran's claim that he participated in 
combat, was wounded in combat, or that he was a POW, and the 
Board has determined that the veteran is not a credible 
historian.  In addition, the claims file contains a letter 
from the ESG, dated in October 1996, in which the ESG 
indicated that it could not verify the death of McClain, and 
that it could not verify an attack at the French Fort.  With 
regard to stressor #1, the ORLL's for the 588th EB, for the 
period ending October 1968, show that Company A was based in 
Tay Ninh, and that there was an attack on the "Nui Ban Den 
Mountain signal facility" on August 18, 1968.  This attack 
resulted in a total of eight U.S. killed in action (KIA) and 
15 U.S. wounded in action (WIA).  However, at his July 1999 
hearing, the veteran stated that this attack involved Company 
B, and that although he watched it happen, he was in Company 
A, which was at another location.  To the extent he asserts 
that he "watched it happen," neither the ORLL's, nor any 
other evidence, place Company A near this incident, and the 
Board has determined that he is not a credible historian.  
Therefore this stressor is not verified.  With regard to 
stressor #6, the veteran appears to assert that this incident 
is verified by ORLL's for the 588th EB for the period ending 
October 1968.  Specifically, in a handwritten note, received 
on duplicates of the ORLL's received in about September 1997, 
the veteran wrote that he "was there when this happened."  
However, the notation is written next to the description of 
an incident which, according to the ORLL's, involved the 
setting off of a mine by a low-flying helicopter which 
injured two soldiers in that helicopter.  The incident 
described is therefore significantly different from the mine 
incident claimed as a stressor, and as previously stated, 
although the veteran argues he received a SFW to the back of 
his head during this incident, there is no record showing 
treatment for SFW's to the head (or anywhere else).  The 
Board therefore finds that this stressor is not verified.  
Finally, the ORLL's for the 25th Infantry Division show that 
its base camp at Tay Ninh was shelled in May and June of 
1969.  However, the Board has determined that the veteran is 
not a credible historian, and the ORLL's do not mention 
either the veteran or his unit, or otherwise show that the 
veteran or his unit were near any impacting rounds. Based on 
the foregoing, the Board finds that none of the claimed 
stressors have been verified.  

The Board has considered the lay statements and lay testimony 
of family members, and S.W., who argue that the veteran 
underwent a personality change after his Vietnam service.  In 
addition, the Board has noted that the record contains 
diagnoses of PTSD linked to his service.  However, there is 
no official verification of the claimed stressors upon which 
the diagnosis is based.  As such, the diagnoses contain 
unsupported conclusions which are insufficient to warrant a 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996) (something more than medical nexus 
evidence is required to fulfill the requirement for 
"credible supporting evidence"); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Based on the foregoing, 
the veteran's claim for service connection for PTSD fails on 
the basis that there is no verified stressor; that all 
elements required for such a showing have not been met; and 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

As a final matter, the Board acknowledges that during his 
September 1997 hearing, the veteran appeared to assert that 
he is receiving PTSD treatment from a Veterans' Center ("Vet 
Center") in Manhattan and/or Syracuse.  Although the claims 
file contains records from VA medical centers (VAMC's) in 
Syracuse and other locations within the state of New York, no 
"Vet Center" records are currently associated with the 
claims file.  However, even assuming the veteran intended to 
state that he has received treatment from a New York Vet 
Center (as opposed to a VAMC in New York), the Board has 
determined that this claim may be fully and fairly 
adjudicated without obtaining these records.  The veteran's 
claim has been denied because there is a lack of verification 
of the claimed stressors.  There is no indication that any 
Veterans' Center records, coming approximately 26 years after 
the veteran's separation from service, contain information 
relevant to this issue.  Furthermore, the veteran has not 
identified these records as pertinent to his claim.  
Therefore, the Board has determined that securing these 
records would not add pertinent evidence, and the Board's 
duty to assist is not triggered because such a duty is 
"limited to (securing) specifically identified documents 
that, by their description would be facially relevant and 
material to the claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992); cf. Dunn v. West, 11 Vet. App. 462 (1998) 
(Board must obtain Veterans' Center records which are 
relevant to a basis for its denial).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

